Case 1:21-cv-01125-NGG-CLP Document 9 Filed 03/31/21 Page 1 of 1 PageID #: 65




         Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jonathan@shalomlawny.com

               Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

VIA ECF

The Honorable Nicholas G. Garaufis
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201


Re:    Iluminada Ortega v. End Zone, et al.
       Civil Action No.: 1:21-cv-01125-NGG-CLP

Dear Judge Garaufis:

        This firm represents Plaintiff Iluminada Ortega (“Plaintiff”) in the above-referenced
matter. We write, with the consent of Defendant Ruben Yeghoyan (“Defendant Yeghoyan”), to
respectfully request: (1) a thirty (30) day extension of time for Plaintiff to respond to Defendant
Yeghoyan’s Answer with Counterclaim, from April 19, 2021 to May 19, 2021.

        This is Plaintiff’s first request for an extension of time to file a reply to Defendant
Yeghoyan’s Answer with Counterclaim. The undersigned had communicated with counsel for
Defendant Yeghoyan on whether they would consent to the requested extension of time. Counsel
for Defendant responded that she “takes no position on [our] request for the extension of time to
file and defer to the Court.”

       We submit this request in good faith and not to cause undue delay. The granting of this
request will not impact any other scheduled deadlines. The undersigned thanks the Court for its
time and attention to this matter.

Respectfully submitted,


/s/Jonathan Shalom


Jonathan Shalom



cc:    All counsel of record (via ECF)
